DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 and 11-15, drawn to tempering station .
Group II, claims 8 and 9, drawn to heat treatment apparatus.
Group III, claim 10, drawn to use of a nozzle box.

The groups of inventions listed above do not relate to a single general inventive 
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 

lack unity of invention because even though the inventions of these groups require the technical feature of a tempering station including a nozzle box, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shimostu et al. (US 9,951,395).  Shimostu et al. teaches that nozzle box is known in the art for use in a tempering station for selective cooling or hardening of metal components.

During a telephone, conversation with Attorney Ido Rabinovitch on 12/02/2020 a provisional election was made without traverse to prosecute the invention of group I, claims 1-7 and 11-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
7.	The disclosure is objected to because of the following informalities: the

specification in a form more in accordance with current U.S. practice.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 
CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)  Appropriate correction is required.

Claim Objections
8.	Claims 1, 2 and 6 are objected to because of the following informalities:  
	In claim 1, lines 4 and 7, replace “the processing plane” with --the one processing plane--.
	In claim 2, lines 2-3, replace “the heating station” with --the tempering station--.
	In claim 2, line 8, replace “heating area” with --the at least one heating area--.
	In claim 2, line 8, replace “the heat source” with --the at least one heating source--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-7 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the partial" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the propagation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the partial" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the propagation" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoto et al. (US Patent No. 9,951,395) in view of Kondo et al. (US 8,858,735).
	Regarding claim 1, Shimoto et al. teaches a tempering station (2, see figures 1, 2, 6  and 7 and the reference sign list in column 11) for the partial or selective heat treatment of a metal component (1, see figures 1, 2, 6  and 7, abstract and column 7, lines 1-15) that is arranged on one processing plane in the tempering station; at least one cooling box that comprises at least one cooling block (upper 23,23 and lower 24,24, see figures 1, 2, 6  and 7 and column 7, lines 1-67) provided with at least one cooling part (231,232,241,242, see figures 1, 2, 6  and 7) and at least on conduit (233,243, see figures 1, 2, 6  and 7) configured for passing and circulating cooling fluid or coolant through the at least one cooling part of the cooling box which is vertically aligned with and above the one processing plane (see  figures 1, 2, 6  and 7, and column 7, line  15-column 8, line 40); said at least one cooling part (231,232,241,242) is provided and arranged for  cooling at least a first sub-area (reads on the non-strengthening part 12,13,14, see figures 1, 2, 6  and 7  and column 7, lines 15-34 and column 8, lines 1-67) of the component (1, see figures 1, 2, 6  and 7 and column 7, lines 1-15); and wherein said at least one cooling part (231,232,241,242, see figures 1, 2, 6  and 7)  is at least partially arrangeable and/or at least partially limits the propagation of the cooling area, and wherein the at least one cooling box is formed at least partially of a ceramic material (see column 5, lines 4-24,  column 8, lines 20-26 and column 11, lines 49-55). 
	Shimoto et al. teaches a cooling block  comprising a cooling fluid circulating part  for cooling the at least the first sub-area of a metal component but fails to teach at least one nozzle box that is provided with at least one nozzle for discharging a fluid flow for 

However Kondo et al. teaches a tempering station that comprises at least one nozzle box (reads on the cooling box 4, see Kondo et al,  figures 2A-2C and column 9, lines 22-41) that is provided with at least one nozzle (see Kondo et al., figures 2A-2C and column 9, lines 22-41) for discharging a fluid flow for cooling at least a first sub-area of the component (reads on the steel sheet 1, see Kondo et al.,  figures 2A-2C and column 9, lines 22-41),
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tempering station of Shimoto et al. to use at least one nozzle box that is provided with at least one nozzle for discharging a fluid flow for cooling at least a first sub-area of the component as exemplified by Kondo et al., wherein doing so would amount to a mere substitution of one form of cooling box configuration for another within the same art that would work equally well in the Shimoto et al. system especially since the nozzle box or cooling box with a nozzle for discharging a fluid flow for cooling would reasonably be a much more 
simpler system, in terms of operation and servicing.
Regarding claim 2, Shimoto et al. teaches a tempering station (2, see figures 1, 2, 6  and 7 and the reference sign list in column 11) for the partial heat treatment of a metal component (1, see figures 1, 2, 6  and 7 and column 7, lines 1-15), that is arranged on one processing plane in the tempering station; at least one cooling box that comprises at least one cooling block (upper 23,23 and lower 24,24, see figures 1, 2, 6  and 7 and column 7, lines 1-67) provided with at least one cooling part (231,232,241,242, see figures 1, 2, 6  and 7) and at least on conduit (233,243, see 
Shimoto et al. also teaches a tempering station further comprising at least one heat source (reads on the electrodes upper 21,21 and lower 22,22, see figures 1, 2 ,6 and 7 and column 7, lines 1-50)  provided and arranged to provide heat energy to at least a second sub-area (reads on the strengthening part 11, see figures 1, 2 6 and 7, column 8, line 56-column 9, line 21 and column 9, lines 41-65) of the component (1), wherein the at least one heating area (strengthening part 11, see figures 1, 2 6 and 7, column 8, line 56-column 9, line 21 and column 9, lines 41-65)  is separate from the at least one cooling area; wherein the at least on heating area a heat source (reads on the electrodes upper 21,21 and lower 22,22, see figures 1, 2 ,6 and 7 and column 7, lines 1-50) is at least partially arrangeable and/or at least partially limits the propagation of heat 
energy (see figures 1, 2, 6 and 7).
	Shimoto et al. teaches a cooling block comprising a cooling fluid circulating part  

cooling at least the first sub-area of the metal component.
However Kondo et al. teaches a tempering station that comprises at least one nozzle box (reads on the cooling box 4, see Kondo et al,  figures 2A-2C and column 9, lines 22-41) that is provided with at least one nozzle (see Kondo et al., figures 2A-2C and column 9, lines 22-41) for discharging a fluid flow for cooling at least a first sub-area of the component (reads on the steel sheet 1, see Kondo et al.,  figures 2A-2C and column 9, lines 22-41),
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tempering station of Shimoto et al. to use at least one nozzle box that is provided with at least one nozzle for discharging a fluid flow for cooling at least a first sub-area of the component as exemplified by Kondo et al., wherein doing so would amount to a mere substitution of one form of cooling box configuration for another within the same art that would work equally well in the Shimoto et al. system especially since the nozzle box or cooling box with a nozzle for discharging a fluid flow for cooling would reasonably be a much more 
simpler system, in terms of operation and servicing.
Regarding claims 3, 4, 7, 11 and 12, Shimoto et al. in view of Kondo et al., teaches a cooling box or a nozzle box that comprises a non-conductive material to include a ceramic material (see Shimoto et al., column 5, lines 4-24, column 8, lines 20-26 and column 11, lines 49-55) which is at least partially an insulating material, and thereby teaching a material group that reasonably encompasses the claimed fiber-
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733